Citation Nr: 0406369	
Decision Date: 03/10/04    Archive Date: 03/19/04	

DOCKET NO.  00-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, 
other than post-traumatic stress disorder (PTSD), has been 
received.   

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to April 
1979, followed by Army Reserves service (with periods of 
inactive and active duty for training).  

In December 1979, the RO denied service connection for a 
nervous condition.  The veteran was notified of the denial 
later in a January 1980 letter, but did not appeal the 
denial.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating action of the RO that 
declined to reopen the claim of service connection for a 
psychiatric disability, characterized major depression and/or 
anxiety, and denied service connection for PTSD.  A notice of 
disagreement was received in June 1999 and the RO issued a 
statement of the case in July 1999.  A substantive appeal was 
received from the veteran in January 2000.

In April 2001, the Board remanded these claims to the RO for 
additional development.  In March 2003, the Board ordered 
further development in this case.  In July 2003, the Board, 
in light of the United States Court of Appeals for the 
Federal Circuit's decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), remanded this case to the RO for additional 
development.  As, after accomplishing additional development, 
the RO continued the denial of the claims, these matters have 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In a December 1979 rating decision, the RO denied service 
connection for a psychiatric disability.  Although notified 
of that decision in January 1980, the veteran did not 
initiate an appeal.  

3.  The evidence associated with the claims file since the 
December 1979 is either duplicative or cumulative of evidence 
previously before the RO, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disability 
(other than PTSD).  

4.  The preponderance of competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  


CONCLUSIONS OF LAW

1.  The December 1979 denial of service connection for an 
acquired psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence added to the record since the December 1979 
rating decision is not new and material, and the veteran's 
claim for service connection for an acquired psychiatric 
disorder (other than PTSD) is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect 
prior to August 29, 2001).  

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
§ 5108 of this title."  38 U.S.C.A. § 5103A (f).  

In written argument presented by the veteran's representative 
in February 2004, it was contended that the RO failed to 
properly apply the VCAA.  The Board cannot agree with this 
contention.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claims on appeal has been 
accomplished.

Through the April 1999 letter from the RO to the veteran 
regarding his PTSD claim, the July 1999 statement of the 
case, the Board's April 2001 remand (which included specific 
reference to the VCAA,) the June 2001 letter, the 
supplemental statement of the case of September 2002, the 
Board's second Remand of July 2003, as well as the 
supplemental statement of the case of August 2003, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with his appeal, and the bases for 
the denial of his claims.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence necessary to support his claims, and has been 
afforded ample opportunity to submit information and 
evidence.  

The Board finds that the RO's June 2001 letter to the veteran 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, and requested that the 
veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  The RO's letter also invited the veteran to send in 
any evidence in his possession.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  However, 
Pelegrini also held that the held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the appellant.  The Board also 
finds that the June 2001 letter satisfies the statutory and 
regulatory requirements.  Further, as indicated above, the RO 
issued the July 1999 statement of the case, explaining what 
was needed to substantiate the claims, within a few short 
months after the April 1999 rating decision on appeal; the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, after the RO specifically notified the veteran of 
the VCAA duties to notify and assist in the June 2001 letter, 
the RO had the opportunity to readjudicate the claim within 
the supplemental statement of the case issued in April 2003, 
well after the one-year period for response to such a notice 
letter.  See 38 U.S.C.A. § 5103(b)(1).  

The Board points out, moreover, that there is no indication 
whatsoever that there is any outstanding relevant evidence 
that the RO has not already obtained, or that there is any 
additional action or any additional action is needed to 
comply with the duty to assist the veteran.  As indicated 
below, the RO has obtained the veteran's available service 
medical records and VA medical records, as well as private 
medical records, and has arranged for the veteran to undergo 
multiple VA examinations in connection with the issues on 
appeal.  Moreover, the veteran has been given opportunities 
to submit evidence to support his claim. Significantly, no 
outstanding sources of pertinent evidence, to include from 
any treatment providers, has been identified, nor has either 
the veteran or his representative indicated that there is any 
outstanding pertinent evidence that has not been obtained. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board has considered the issue of whether the RO's 
actions in this case meet the requirements of the Board's 
first Remand in April 2001, specifically, the Board's request 
to attempt to verify, through official channels, the 
veteran's periods of military service.  In April 2001, it was 
requested that for each period of active service, the RO 
should ensure that the veteran's service medical records are 
associated with the claims file.  

In this case, the RO attempted to obtain additional medical 
records and information regarding the veteran's alleged 
second period of service from June 1990 to June 1993, with 
limited success.  The RO contacted the appropriate department 
in June 2001.  In a May 2002 reply, it was indicated that 
there were no additional service medical records.  In any 
event, regarding the veteran's claim of PTSD, as the veteran 
has been found to not have PTSD, additional service medical 
records would not provide a basis to allow this claim.  
Regarding each claim on appeal, post-service medical records, 
which appear complete, fail to indicate a psychiatric 
disorder related to the veteran's military service.  
Moreover, a detailed medical opinion (discussed in more 
detail below) clearly concludes that the veteran does not 
have a psychiatric disability related to his military 
service.  Accordingly, additional medical records regarding 
the veteran's military service from June 1990 to June 1993, 
even if they existed, would not provide a basis to grant the 
veteran's claim.  The Board also points out that neither the 
veteran nor his representative have indicated that the 
veteran was ever treated for a psychiatric disorder during 
his military service from June 1990 to June 1993.  There is 
no indication of pertinent medical records available which 
would support the veteran's claims.  Further, in March 2003, 
the Board requested additional development of this case in 
order to obtain additional post-service medical records in 
support of the veteran's claims, with success.  The Board has 
previously remanded this case on two occasions in order to 
provide assistance to the veteran, and finds that remanding 
this case on a third occasion would serve no constructive 
purpose.    

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.

II.  Petition to Reopen the Claim for Service Connection 
for a
Psychiatric Disability (Other than PTSD)

In a December 1979 decision, the RO denied service connection 
for a psychiatric disability, then claimed as a "nervous 
condition."  Evidence then of record included the veteran's 
service medical records (which reference treatment or 
diagnosis of a psychiatric disorder) and the report of a 
September 1979 VA examination (culminating in a diagnosis of 
mild anxiety).  The RO notified the veteran of the denial in 
January 1980, but did not initiate an appeal.  Hence, that 
decision is final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In February 1999, the veteran sought to reopen his previously 
denied claim for service connection for a psychiatric 
disability (other than PTSD), and filed a claim for service 
connection for PTSD.  Additional medical records were 
obtained, including a hospitalization in May 1993 at the 
Orange County Community Hospital; these records include no 
reference to either the veteran's military service or PTSD.  
The diagnoses were major depression, single episode, cocaine 
abuse, and heroin abuse, and the reported psychosocial 
stressors included marital disillusion, poor social support, 
and threatened job loss.  

In April 1999, the veteran cited the death of a serviceman in 
February 1976 injured in a nonbattle incident.  Submitted in 
May 1999 was a statement from the veteran's mother and a 
friend noting the veteran's difficulties.  Additional medical 
records either obtained by the RO or submitted by the veteran 
indicate treatment for a psychiatric disorder that is not 
indicated to be related to the veteran's military service.  
Within a VA hospitalization in April 1986, the veteran was 
treated for cocaine and heroin dependence.  PTSD was not 
diagnosed.  

In April 2001, the Board remanded this case to the RO for 
additional development.  The RO attempted to obtain medical 
records from the veteran's service from June 1990 to June 
1993, without success.  Service medical records for this 
period were not located.  

On VA examination in July 2002, the veteran indicated that he 
had joined the Reserves in June 1990 and was honorably 
discharged in June 1993.  The veteran indicates "almost being 
deployed to Desert Storm" and, because of these thoughts of 
going, claims having PTSD, depression, and anxiety.  The 
veteran acknowledged the use of heroin and cocaine since 
1989.  Following examination, the veteran was diagnosed with 
heroin and cocaine dependence, in alleged remission by the 
veteran's allegations.  The examiner stated, in pertinent 
part:  

At present, the veteran's allegations of 
PTSD, depression, and anxiety are not 
supported by consistent, objective 
clinical findings and contemporaneous 
records in file.  

In March 2003, the Board requested additional development of 
this case, including obtaining the veteran's medical records 
from the VA Medical Center (VAMC) in Baltimore, Maryland, for 
any treatment for a psychiatric disorder.  Additional 
treatment records were obtained by the RO, indicating 
treatment and a request for treatment for drug addiction.  
These medical records fail to indicate a diagnosis of PTSD or 
a disability related to service.  

In light of this newly obtained evidence, the veteran's 
claims file was returned to the examiner who had previously 
evaluated the veteran in July 2002.  In a May 2003 addendum, 
following review of the new medical evidence, the veteran was 
once again diagnosed with heroin/cocaine dependence, 
allegedly in remission, not independently and objectively 
verified.  The veteran was not diagnosed with either PTSD or 
a psychiatric disorder related to his military service.  The 
veteran's representative submitted written argument in 
November 2003 and February 2004.  

As noted above, the present claim was initiated when the 
veteran submitted a statement in February 1999.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence submitted since December 1979 includes letters 
submitted by the veteran and other lay people reiterating his 
previous contentions regarding a psychiatric disability 
related to service.  The veteran has also cited to treatment 
for his psychiatric disorder following the December 1979 
determination.  

Additional medical evidence received that was not previously 
before agency decision makers is "new."  However, such 
evidence is not "material" for purposes of reopening the 
claim for service connection.  None of the additional medical 
records include any competent evidence or opinion that any 
claimed psychiatric disability other than PTSD is medically 
related to military service.  As such, this evidence is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  

With regard to the veteran's lay assertions and those of 
others associating his current psychiatric disorder with 
service, the Board notes that the veteran appears to be 
simply reiterating his prior contentions.  To the extent that 
his and others' statements are  offered in an attempt to 
establish a nexus between the veteran's service and any 
current psychiatric disorder other than PTSD, the Board finds 
that such evidence is not probative of the question of a 
medical relationship between any such current disorder and 
service; hence, such evidence is not material to the claim 
under consideration.  As a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to offer a probative opinion on a medical matter, such as 
whether a disability was caused or worsened by military 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Hence, where, as here, resolution of an issue under 
consideration turns on a medical matter, unsupported lay 
statement(s), even if new, cannot serve as a predicate to 
reopen a previously disallowed claim. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, as  
new and material evidence has not been received, the criteria 
for reopening the claim are not met, and the RO's denial of 
service connection remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993)

III.  Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a), which 
incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as the result of his fear of being sent to the Persian 
Gulf War.  However, the Board finds that the first element 
required to establish service connection for PTSD has not 
been met, inasmuch as the preponderance of the competent and 
probative medical evidence of record establishes that the 
veteran does not meet the diagnostic criteria for PTSD.  

Numerous VA and private medical records either obtained by 
the RO or submitted by the veteran fail to diagnose the 
veteran with PTSD.  The Board accords great probative value 
to the VA psychiatrist's medical opinion of May 2003 and July 
2002, which was specifically obtained for the purposes of 
resolving the question of whether the veteran, in fact, 
suffers from PTSD.  That physician's conclusion was based on 
a review of the extensive medical records, including the 
veteran's specific intentions, his service records, numerous 
post-service medical records, and a current examination of 
the veteran.  As such, the Board finds that such evidence is 
persuasive on the question of diagnosis, and hence, 
dispositive of the issue on appeal.  

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from service-
related PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As the preponderance of the competent and probative medical 
evidence medical evidence establishes that the veteran does 
not meet the diagnostic criteria for PTSD, the Board finds 
that a critical element necessary to establish service 
connection for such disorder is lacking, and that further 
analysis into the remaining criteria of 38 C.F.R. § 3.304(f), 
such a stressor verification, simply is not necessary.  The 
claim on appeal must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim of service 
connection for a psychiatric disorder has not been received, 
the appeal, as to this issue, is denied.  

Service connection for PTSD is denied.  



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



